MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                 Dec 13 2019, 8:36 am

court except for the purpose of establishing                                   CLERK
                                                                           Indiana Supreme Court
the defense of res judicata, collateral                                       Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANTS                                  ATTORNEYS FOR APPELLEE
Alexander L. Hoover                                      Curtis T. Hill, Jr.
Law Office of Christopher G. Walter,                     Attorney General of Indiana
P.C.
                                                         Natalie F. Weiss
Nappanee, Indiana                                        Robert J. Henke
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In re the Termination of the                             December 13, 2019
Parent-Child Relationship of                             Court of Appeals Case No.
A.H. (Minor Child) and                                   19A-JT-1245
J.H. (Father) and T.S. (Mother),                         Appeal from the Starke Circuit
                                                         Court
Appellants-Respondents,
                                                         The Honorable Nancy L.
        v.                                               Gettinger, Senior Judge
                                                         Trial Court Cause No.
Indiana Department of Child                              75C01-1811-JT-22
Services,
Appellee-Petitioner.



Mathias, Judge.


Court of Appeals of Indiana | Memorandum Decision 19A-JT-1245 | December 13, 2019                  Page 1 of 19
[1]   T.S. (“Mother”) and J.H. (“Father”) appeal the Starke Circuit Court’s order

      involuntarily terminating their parental rights to A.H. (“Child”). Parents argue

      there was insufficient evidence to support the termination of parental rights

      (“TPR”). Finding the evidence sufficient as to both parents, we affirm.


[2]   We affirm.


                                   Facts & Procedural History
[3]   Child was born to Mother and Father on February 17, 2011. When she was

      nearly five years old, on December 15, 2015, a methamphetamine lab exploded

      in the family’s apartment in Knox, Indiana, causing the Starke County

      Department of Child Services (“DCS”) to file a petition alleging Child was a

      Child in Need of Services (“CHINS”). Mother and Father were arrested, and

      Child underwent medical examination for potential harm from exposure to the

      lab. Thereafter, she was placed in relative care with her maternal great-

      grandmother, which was authorized during a detention hearing the same day

      when the trial court determined out-of-home placement was necessary to

      protect Child’s health and safety. Mother and Father were each charged with

      six counts: Level 4 felony dealing in methamphetamine; Level 5 felony neglect

      of a dependent; Level 6 felony possession of chemical reagents or precursors

      with the intent to manufacture; Level 6 felony possession of methamphetamine;

      Level 6 felony theft; and Class B misdemeanor possession of marijuana. A no-

      contact order was also entered at the time between the parents and Child.




      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1245 | December 13, 2019   Page 2 of 19
[4]   DCS Family Case Manager Kara Crippen (“FCM Crippen”) was assigned to

      Child’s case. Initial hearing on the CHINS petition was held on January 12,

      2016; both parents appeared in custody, they admitted to some but not all

      allegations in the petition, and Child was adjudicated a CHINS. Parents were

      ordered to complete services at a disposition hearing on February 2. While in

      custody, both parents completed a substance use disorder assessment, clinical

      assessment, and Father participated in fatherhood engagement services. These

      activities were reported at a May 2016 review hearing before the trial court.

      Mother began participating in ordered services upon her release from jail in

      June 2016. A second review hearing was held in August 2016; both parents

      continued to participate in services. Father was released to a substance abuse

      treatment program in November 2016, and both parents appeared in person at a

      December 2016 review and permanency hearing. At that time, it was reported

      that in November 2016, Father had a positive screen for methamphetamine,

      and in September 2016, Mother had a positive screen for suboxone. Starke

      County DCS policy prevented parents from participating in visitations with

      Child until each returned three clean screens.


[5]   FCM Crippen developed concurrent permanency plans: reunification and

      adoption. Between the December 2016 hearing and the subsequent review

      hearing in April 2017, Mother started visits with Child and participated in

      home-based work, but had not yet secured housing and outside employment.

      Father had also started visits with Child and secured outside employment.

      While Child’s visits with Mother were reportedly going well, visits with Father


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1245 | December 13, 2019   Page 3 of 19
      were not. Based on recommendations by Child’s therapist at the time, regular

      visits with Father were slowed. FCM Crippen explained:


              [W]e went down to a therapeutic level visitation. We didn’t want
              to vilify dad. And [Child] was very mad at dad. [Child] blamed
              dad for the whole situation. And so, we didn’t want to, kind of,
              confirm that to [Child] that dad was bad. We wanted to continue
              to work on that relationship and see if we could repair that
              relationship.


      Tr. pp. 29–30.


[6]   In June 2017, Father voluntarily stopped his visits with Child in an attempt to

      see if stopping visits with Child would “have a beneficial effect” on their

      relationship. Tr. p. 31. At this point, fifteen months had passed since Child was

      removed from her parents’ care and adjudicated a CHINS.


[7]   A year passed before Child’s next review hearing, in August 2017. FCM

      Crippen reported that both parents had made progress in that time: Father was

      working, had resumed visits with Child, and had returned clean drug screens.

      Mother, too, was working, participated in therapy with Child, and had returned

      clean drug screens. Parents had moved into a new house in Knox. Both had

      been sentenced to the Starke County Community Corrections home detention

      program: Mother to day reporting, and Father to electronic monitoring home

      detention. In FCM Crippen’s opinion, both parents had made positive progress

      in their criminal cases and in Child’s CHINS case.




      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1245 | December 13, 2019   Page 4 of 19
[8]   Child, however, maintained her opposition to going back to live with her

      parents. FCM Crippen explored other placement options, but the decision was

      made to continue Child’s placement with great-grandmother despite there being

      concerns about it being an appropriate long-term placement, due to great-

      grandmother’s advanced age and Child’s young age. FCM Crippen was also

      receiving conflicting reports about Child’s relationships with parents: therapist

      Pamela McElroy (“McElroy”) reported her concern that Child “was

      experiencing trauma from contact with mom and dad.” Tr. pp. 38–39. Those

      who observed supervised visits between Child and parents, however, reported

      the visits were “fine” and that Child was bonding with Father. Tr. p. 39. FCM

      Crippen later testified that during this time, in late 2017, Child “seemed to be

      kind of stuck in that pattern of not wanting to go with dad but we had to try it,

      we couldn’t hold it against the parents because [Child] was mad at them.” Tr.

      p. 40. Accordingly, Father’s visits with Child were increased, and the

      permanency plan was revised to solely recommend reunification. At the same

      time, to clarify the conflicting reports received, the trial court ordered DCS to

      “explore a new family therapist to work on the father-child relationship.” Tr. p.

      40.


[9]   In January 2018, FCM Crippen and the child and family team determined that

      the family was ready to participate in partially supervised visits, a step closer to

      reunification. The next review hearing occurred on April 10, 2018, at which

      point the report from the court-ordered family therapist was presented. FCM

      Crippen explained of the family therapist’s court-ordered report:


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1245 | December 13, 2019   Page 5 of 19
               [S]he provided a report but it wasn’t complete. She had talked
               about a parenting assessment but hadn’t completed it with both
               parents. She was supposed to observe the parents in the home
               with [Child,] but didn’t observe them more than just for about 45
               minutes all together. She got a lot of information from the child,
               and [court-appointed special advocate (“CASA”)], and grandma,
               and hadn’t talked to the visit providers; hadn’t talked to DCS. . .
               So, we have a lot of concerns about this report.


       Tr. pp. 42–43.


[10]   Even after DCS requested the report be redone, FCM Crippen stated that it was

       never completed satisfactorily: “it wasn’t enough information.” Tr. p. 43.

       Furthermore, the family therapist had provided DCS with recommendations for

       the parents but had recommended to CASA termination of parental rights. The

       court determined that Child’s visits with both parents should stop. It also issued

       a no-contact order between Child and an individual who had been living with

       parents. Child was to start trauma-focused cognitive behavioral therapy (“TF-

       CBT”). And Child received a new placement after over two years living with

       her great-grandmother, based on the belief that a “neutral setting” was needed.


[11]   On May 13, 2018, Child moved in with a kinship foster family. Also in May

       2018, Father was found to have violated home detention after returning positive

       screens for alcohol and was incarcerated. Child’s next review hearing took place

       in July 2018. FCM Crippen reported the family’s status at that point:


               We actually were [] working on trying to reunify [Child] with
               mom. Dad is incarcerated; he will be incarcerated for several
               years. [Child] would have several years to bond with mom,

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1245 | December 13, 2019   Page 6 of 19
               before dad is released; so, [a] lot can happen in a few years. . . .
               The therapist had recommended to bring mom in to work with
               [Child] to tell her story; talk about the trauma with mom.


       Tr. p. 50.


[12]   FCM Crippen went on to say that, in July 2018, Mother had been discharged

       from probation, and her criminal case was closed. Child’s permanency plan

       was, again, reunification with a concurrent plan of adoption.


[13]   This plan was short-lived: a third permanency hearing occurred in late 2018, at

       which time the sole permanency plan was adoption. By this time, Child had

       been outside the care of her parents for nearly three years. As FCM Crippen

       explained:


               Dad was still incarcerated. Mom had lost her job, and had not
               been honest about it. . . She had lost her housing. . . There were
               some concerns for her physical health that she was not taking
               care of. [DCS recommended] [p]arenting education with a focus
               on empathy and power. A psychological assessment, because
               there were concerns during that assessment expressed that
               [Mother] may have some depression. Individual therapy, and a
               bonding assessment for [Child] and mom.


       Tr. pp. 53–54.


[14]   Mother, however, refused psychological and individual therapy. She refused to

       participate in random drug screens. Mother also failed to regularly attend the

       TF-CBT sessions with Child. She did not attend the third permanency hearing.

       DCS did not receive information as to what caused the decline in participation

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1245 | December 13, 2019   Page 7 of 19
       in services, and FCM Crippen testified that because parents were in the same

       situation as they had been three years previously, she did not believe the

       reasons that led to Child’s removal had been remedied. Thus, DCS filed a

       petition to terminate parental rights on November 18, 2018. The trial court held

       a fact-finding hearing on the petition in April 2019, and issued an order

       granting the petition to terminate Mother’s and Father’s rights to Child on May

       7, 2019. This appeal followed.


                                        Discussion & Decision
[15]   Parental rights are “precious and protected by our Federal and State

       constitutions.” In re Adoption of C.B.M., 992 N.E.2d 687, 692 (Ind. 2013).

       Accordingly, when seeking to terminate parental rights, DCS must prove its

       case by clear and convincing evidence, a heightened burden of proof that

       reflects the “serious social consequences” of parental rights termination. In re

       G.Y., 904 N.E.2d 1257, n.1 (Ind. 2009). Decisions to terminate parental rights

       are among the most fact-sensitive that trial courts are called upon to make. In re

       E.M., 4 N.E.3d 636, 639 (Ind. 2014). We review such decisions with great

       deference in recognition of a trial court’s unique position to assess the evidence.

       In re S.P.H., 806 N.E.2d 874, 879 (Ind. Ct. App. 2004). Our standard of review

       in TPR cases requires us to consider only the evidence favorable to the

       judgment below; we do not reweigh the evidence nor judge the credibility of

       witnesses. Egly v. Blackford Cty. Dep’t of Pub. Welfare, 592 N.E.2d 1232, 1235

       (Ind. 1992). Rather, we ask whether the evidence clearly and convincingly

       supports the trial court’s findings, and then whether the findings clearly and

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1245 | December 13, 2019   Page 8 of 19
       convincingly support the judgment. K.T.K. v. Indiana Dep’t of Child Servs., 989
N.E.2d 1225, 1229–30 (Ind. 2013).


[16]   Thus, before a parent-child relationship may be terminated, DCS must prove by

       clear and convincing evidence:


               (A) that one (1) of the following is true:


                    (i) The child has been removed from the parent for at least
                    six (6) months under a dispositional decree.


                    (ii) A court has entered a finding under IC 31-34-21-5.6 that
                    reasonable efforts for family preservation or reunification are
                    not required, including a description of the court’s finding,
                    the date of the finding, and the manner in which the finding
                    was made.


                    (iii) The child has been removed from the parent and has
                    been under the supervision of a local office or probation
                    department for at least fifteen (15) months of the most recent
                    twenty-two (22) months, beginning with the date the child is
                    removed from the home as a result of the child being alleged
                    to be a child in need of services or a delinquent child;


               (B) that one (1) of the following is true:


                    (i) There is a reasonable probability that the conditions that
                    resulted in the child’s removal or the reasons for placement
                    outside the home of the parents will not be remedied.


                    (ii) There is a reasonable probability that the continuation of
                    the parent-child relationship poses a threat to the well-being
                    of the child.
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1245 | December 13, 2019   Page 9 of 19
                    (iii) The child has, on two (2) separate occasions, been
                    adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       I.C. § 31-35-2-4(b)(2).


[17]   Parents in this case challenge the sufficiency of the evidence to support

       terminating their parental rights, arguing that DCS failed to prove every

       necessary element of its case by clear and convincing evidence. Appellant’s Br.

       at 13. DCS was required to prove four elements under the statutory scheme,

       supra; here, the trial court found that DCS exceeded its burden and proved six

       elements by clear and convincing evidence. The trial court’s findings are: (1)

       Child had been removed from parents for at least six months under a

       dispositional decree; (2) Child had been removed from parents and had been

       under the supervision of a local office for at least fifteen months of the most

       recent twenty-two months, beginning with the date Child was removed from

       the home as a result of Child being alleged to be a CHINS; (3) there is a

       reasonable probability that the conditions that resulted in Child’s removal or the

       reasons for placement outside the home of the parents will not be remedied; (4)

       there is a reasonable probability that the continuation of the parent-child

       relationship poses a threat to the well-being of Child; (5) that termination is in




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1245 | December 13, 2019   Page 10 of 19
       the best interests of Child; and (6) that there is a satisfactory pan for the care

       and treatment of Child. See I.C. § 31-35-2-4(b)(2).


[18]   Parents do not challenge the trial court’s findings that we have numbered (1)

       and (2). It is undisputed that a dispositional decree resulted in Child being

       removed from parents for at least six months; in fact, at the time of the TPR

       hearing, Child had been outside parents’ custody for forty consecutive months

       since December 15, 2015, when she was removed as a result of the CHINS

       petition. Whether DCS proved at least one element under Indiana Code section

       31-35-2-4(b)(2)(A) is therefore answered in the affirmative. Accordingly, we

       turn to the remaining four elements that parents challenge, under subsections

       (B), (C), and (D), and assess whether the trial court erred in determining that

       those elements were proven by clear and convincing evidence.


                                            I. Conditions Remedied

[19]   Parents argue that DCS failed to prove that there was a reasonable probability

       the conditions resulting in Child’s removal would not be remedied. Appellant’s

       Br. at 14; I.C. § 31-35-2-4(b)(2)(B)(i). Following the event—the meth lab

       explosion—that prompted DCS’s involvement in her case, Child was removed

       from parents’ care due to their incarceration and their drug use. Appellant’s

       App. p. 71. Parents were subsequently charged, convicted, and served (in

       Mother’s case) or are still serving (in Father’s case) their respective sentences

       associated with their convictions following the explosion. On May 17, 2018,

       notice of community corrections violation was filed in Father’s case because he

       had tested positive for alcohol on July 25, 2017, October 2, 2017, and May 2,
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1245 | December 13, 2019   Page 11 of 19
       2018. Id. at 72–73. Father also provided diluted samples on July 31, 2017, and

       March 14, 2018. Father’s violation resulted in his resentencing to purposeful

       incarceration, where he remained at the time of the TPR fact-finding hearing.

       His earliest release date is early 2021. Because Father remained incarcerated at

       the time of the fact-finding hearing in 2019 and his incarceration was one of the

       conditions that resulted in Child’s removal in 2015, the trial court did not err in

       finding that DCS established a reasonable possibility that that particular

       condition resulting in Child’s removal, as it relates to Father, would not be

       remedied.


[20]   By July 2018, Mother had successfully completed all terms and conditions of

       her probation. Appellant’s App. p. 76. Mother, however, was arrested two

       months prior to the TPR fact-finding hearing. On February 25, 2019, Mother

       was arrested after being apprehended in a home where there was also

       methamphetamine, items to manufacture the drug, and paraphernalia present.

       Mother had not been charged at the time of the hearing, though law

       enforcement referred a charge of visiting a common nuisance to the Starke

       County Prosecutor. Because Mother was arrested in connection with drug

       usage in 2019 and because she refused drug screens several times during the

       CHINS case, and drug use was one of the conditions that resulted in Child’s

       removal in 2015, the trial court did not err in finding that DCS established a

       reasonable possibility that that particular condition, as it relates to Mother,

       would not be remedied.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1245 | December 13, 2019   Page 12 of 19
[21]   Thus, based on the record viewed in the light most favorable to the judgment

       below, we are satisfied that clear and convincing evidence supports the trial

       court’s findings, and these findings in turn support its conclusion that there is a

       reasonable probability that the reasons for Child’s placement outside the home

       will not be remedied.


                                      II. Threats to Child’s well-being

[22]   Parents also argue that, under Indiana Code section 31-35-2-4(b)(2)(B), DCS

       failed to prove that there was a reasonable probability that the continuation of

       the parent-child relationship posed a threat to the well-being of Child.

       Appellant’s Br. at 19. The trial court’s order granting the petition for TPR

       included careful discussion of evidence of the trauma Child experienced before

       she was removed from her parents’ care, and the effects of that trauma still

       visible in the parent-child relationship after Child’s removal. Appellant’s App.

       pp. 78–80. In the aftermath of the explosion in the apartment, Child was

       observed to be panicked and anxious, startling from sleep and requiring medical

       evaluation after exposure to the explosion. In the years after Child’s removal,

       several therapists assisted Child in addressing other symptoms of trauma,

       including stomach aches, teeth grinding, and anxiety anticipating visits with

       Father. Appellant’s App. p. 78. When relaxation techniques and self-expression

       help were insufficient to support Child in addressing symptoms of trauma, the

       trial court ordered she participate in specialized, trauma-focused therapy.

       Mother did not attempt to participate in this therapy and has not visited nor

       contacted Child since August 2018. Since starting TF-CBT and moving in with

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1245 | December 13, 2019   Page 13 of 19
       a foster family unconnected to her biological parents, Child has been observed

       to make significant progress in addressing her trauma symptoms.


[23]   We note that the evidence presented indicates how, over the years, various

       therapists and family counselors have differed in their reports about the health

       of the parent-child relationship. The standard that DCS’s case must meet,

       however, is demonstration of a reasonable probability that the Child will be

       threatened by the continuation of her relationship with parents. See § 31-35-2-

       4(b)(2)(B)(ii). Parents argue that the trial court erred in concluding that

       continuation of the parent-child relationship threatens Child’s well-being

       because there have been positive reports of family therapy sessions and times

       when Child was amenable to visits with Mother and Father. This argument,

       however, is a request to reweigh the evidence presented, which we decline to do

       on appeal. See In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans.

       denied. Considering how the trial court heard evidence regarding the possibility

       of parents’ continued drug use and incarceration, and heard evidence of Child’s

       trauma caused by her parents’ incarceration following their decision to

       manufacture methamphetamine in the family’s home, the trial court did not err

       in finding that DCS established a reasonable possibility that continuation of the

       parent-child relationship posed a threat to Child’s well-being. Appellant’s App.

       p. 71.


                                               III. Best Interests

[24]   Indiana Code section 31-35-2-4(b)(2) requires DCS to prove by clear and

       convincing evidence both that termination is in the best interests of the child
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1245 | December 13, 2019   Page 14 of 19
       and that there is a satisfactory plan for the care and treatment of the child.

       Parents dispute that DCS has proved the former. Appellant’s Br. at 20. When a

       trial court examines the best interests of a child in a TPR case, it is required to

       look beyond the factors identified by DCS to the totality of the evidence

       presented. In re J.S., 906 N.E.2d 226, 236 (Ind. Ct. App. 2009). In doing so, the

       trial court must subordinate the interests of the parents to those of the child. Id.

       Where recommendations are made by a child’s family case manager and a

       CASA that termination of parental rights is warranted—in addition to evidence

       that the conditions resulting in removal will not be remedied—is sufficient to

       show by clear and convincing evidence that termination is in the child’s best

       interests. In re M.M., 733 N.E.2d 6, 13 (Ind. Ct. App. 2000), abrogated on other

       grounds by In re G.P., 4 N.E.3d 1158 (Ind. 2014).


[25]   The totality of the circumstances in this case reveals mixed success in attempts

       by parents to act in the best interests of their Child. At the outset of the CHINS

       case, Mother and Father were incarcerated but admitted, in part, the allegations

       in the petition alleging Child was a CHINS. Both parents agreed with DCS

       recommendations for services and attempted to comply with the trial court’s

       dispositional orders. For example, Mother and Father completed substance

       abuse assessments and cooperated with service providers. Father secured and

       maintained a legal and stable source of income; Mother’s housing was safe and

       stable. In recognition of these efforts at compliance, DCS repeatedly

       recommended reunification as Child’s permanency plan, with adoption as the

       secondary option. At one point, adoption was removed from the permanency


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1245 | December 13, 2019   Page 15 of 19
       plan because DCS believed Child’s relationship with parents was developing in

       a positive direction.


[26]   Parents’ compliance with trial court orders and DCS recommendations,

       however, was inconsistent and eventually reached a point where DCS no longer

       believed reunification with either parent was viable. Housing and sources of

       income secured were lost. Mother became unwilling to participate in individual

       and family therapy and eventually stopped. Mother also refused to submit to

       random drug screens, and Father returned positive screens on several occasions.

       Most recently, Father violated the conditions of his probation and was

       incarcerated, where he remained at the time of the TPR hearing, and Mother

       was arrested at a residence in the presence of materials used to manufacture

       methamphetamine. Given a substantial period of time—forty months at the

       time of the TPR hearing—parents were unable to demonstrate compliance with

       DCS recommendations that indicated reunification was in the best interests of

       Child. At the TPR hearing, FCM Crippen explained the significance of the

       amount of time that had passed since Child was adjudicated a CHINS:


               Q: Are there any other services that could have been offered for
               this family?


               A: I don’t believe so. I mean, we tried reunification over and over
               again. We tried multiple therapies; multiple therapists. We had
               actually filed a TPR petition and dismissed it because the parents
               were doing well.


                                                       ***


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1245 | December 13, 2019   Page 16 of 19
               Q: [Y]ou advocated fairly strongly for a reunification for a long
               time. And why is it that you believe it’s in the [Child’s] best
               interest for termination and adoption?


               A: At this point, parents aren’t at a different spot than they were
               three and a half—almost three and a half years ago. . . . And,
               [Child] can’t wait any longer. It became a point where [Child]
               has been in the system for so long, she [is] at risk of feeling
               institutionalized. She doesn’t have permanency, and she needs
               that at this point.


       Tr. pp. 57, 72–73.


[27]   Furthermore, Child’s CASA, John Wampler (“Wampler”), advocated for

       termination of Mother’s and Father’s rights to Child, and specifically explained

       why, in his view, continuation of the parent-child relationship would be against

       Child’s best interests. In his written report submitted to the trial court, Wampler

       emphasized the “deep emotional scars” Child sustained from living with

       Mother and Father, as evidenced by symptoms like stomach aches, irregular

       sleep, and teeth grinding, for which there was no physical cause. Appellant’s

       App. p. 56. Wampler acknowledged parents’ participation in family therapy but

       concluded that those visits with Child did nothing to alleviate Child’s

       symptoms: “the only thing that alleviated [Child]’s trauma symptoms has been

       her time away from any relatives and in the home of her kinship placement.”

       Appellant’s App. p. 57. Wampler’s recommendation was also informed by

       Child’s own feelings about her placement: in the years since she was removed

       from her parents’ care, Child maintained that she did not want to live with or be

       cared for by Father. Child, now age eight, wants to make her current kinship
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1245 | December 13, 2019   Page 17 of 19
       placement permanent and is “truly happy” in her pre-adoptive family.

       Appellant’s App. p. 58. In its consideration of Child’s best interests, the trial

       court also noted her progress in specialized, trauma-focused therapy and the

       positive effect it was having in her life. Appellant’s App. p. 80.


[28]   Finally, the trial court found that DCS presented a satisfactory permanency

       plan, with adoption providing “a safe, stable, loving and permanent home

       environment free from criminal activity and illegal substances. The Child has

       bonded with the [pre-adoptive] family and desires to be a member of their

       family.” Appellant’s App. p. 81.


[29]   Based on the totality of the evidence, including the agreement between DCS

       and CASA about what is in Child’s best interests, we conclude that there is

       sufficient evidence to support the trial court’s findings and ultimate

       determination that termination of Father’s and Mother’s parental rights is in

       Child’s best interests. See, e.g., In re A.I., 825 N.E.2d 798, 811 (Ind. Ct. App.

       2005) (concluding that testimony of CASA and family case manager, plus

       evidence that conditions resulting in continued placement outside the home will

       not be remedied, is sufficient to prove by clear and convincing evidence that

       termination is in child’s best interests), trans. denied; see also McBride v. Monroe

       County Office of Family & Children, 798 N.E.2d 185, 203 (Ind. Ct. App. 2003)

       (concluding that CASA testimony regarding child’s need for permanency

       supports a finding that termination of parent-child relationship is in child’s best

       interests).



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1245 | December 13, 2019   Page 18 of 19
                                                 Conclusion
[30]   For all of these reasons, we conclude there is sufficient clear and convincing

       evidence to support the trial court’s order to terminate Mother’s and Father’s

       rights to Child.


[31]   Affirmed.


       Robb, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1245 | December 13, 2019   Page 19 of 19